Case 1:18-cv-07359-BMC Document 30 Filed 02/08/19 Page 1 of 1 PageID #: 5727


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


CHARLOTTE FREEMAN, ET AL.,
                                                  Index No.: 18-cv-7359 (BMC)
                                 Plaintiffs,

                   - against -
                                                  NOTICE OF APPEARANCE
HSBC HOLDINGS PLC, ET AL.,

                                 Defendants.


       PLEASE TAKE NOTICE that Marc R. Cohen of Mayer Brown LLP hereby appears as

counsel for HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC BANK MIDDLE EAST

LIMITED, HSBC BANK USA, N.A. and Credit Suisse AG, defendants in the above-captioned

action, and requests that all notices given or service made in connection with this action be given

or made upon Marc R. Cohen as set forth below.

Dated: February 7, 2019
                                                  MAYER BROWN LLP


                                                  By: /s/ Marc R. Cohen
                                                  Marc R. Cohen (admitted Pro Hac Vice)

                                                  1999 K Street
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 263-3000
                                                  Facsimile: (202) 263-3300
                                                  Email: mcohen@mayerbrown.com

                                                  Attorneys for Defendants
                                                  HSBC Holdings Plc, HSBC Bank Plc, HSBC
                                                  Bank Middle East Limited, HSBC Bank USA,
                                                  N.A. and Credit Suisse AG
